Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130802-3 & (153)(156)(157)                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  MICHIGAN CITIZENS FOR WATER                                                                         Stephen J. Markman,
                                                                                                                     Justices
  CONSERVATION, R. J. DOYLE, BARBARA
  DOYLE, JEFFREY R. SAPP and SHELLY M.
  SAPP,
            Plaintiffs-Appellants/
            Cross-Appellees,
                                                                   SC: 130802-3
  v                                                                COA: 254202; 256153
                                                                   Mecosta CC: 01-014563-CE
  NESTLÉ WATERS NORTH AMERICA INC.,
           Defendant-Appellee/
           Cross-Appellant,
  and
  DONALD PATRICK BOLLMAN and NANCY
  GALE BOLLMAN, a/k/a PAT BOLLMAN
  ENTERPRISES,
           Defendants.

  _________________________________________

                       On order of the Chief Justice motions by the Michigan Chamber of
  Commerce, the National Wildlife Federation and others and the Michigan Manufacturers
  Association for leave to file briefs amicus curiae are considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2006                   _________________________________________
                                                                              Clerk